UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4338


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MICHAEL DENNIS OLDS,

                Defendant - Appellant.



     On Remand from the Supreme Court of the United States.
                      (S. Ct. No. 10-10612)


Submitted:   January 26, 2012             Decided:   February 9, 2012


Before NIEMEYER, GREGORY, and DAVIS, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. George E. B. Holding, United States Attorney,
Jennifer P. May-Parker, Kristine L. Fritz, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              After finding that Michael Dennis Olds had violated

the terms of his supervised release, the district court revoked

release       and    sentenced     him     to      thirty      months          in     prison-—

significantly above Olds’ recommended Guidelines range of five-

eleven months.        In imposing sentence, the district court stated

that    the    variant       sentence    was      warranted       by    Olds’        need   for

intensive drug therapy and the need to protect society from his

ongoing drug use.

              Olds appealed, arguing that his sentence was plainly

unreasonable.          We      affirmed.           However,       the     Supreme         Court

subsequently         vacated       the        judgment         and        remanded          for

reconsideration in light of Tapia v. United States, 131 S. Ct.

2382 (2011).         United States v. Olds, 420 Fed. App’x 260 (4th

Cir.), vacated, 132 S. Ct. 452 (2011).                      In Tapia, the Supreme

Court held that sentencing courts are precluded “from imposing

or     lengthening       a    prison     term       to   promote          an        offender’s

rehabilitation.”         Tapia, 131 S. Ct. at 2391.

              The district court did not have the benefit of Tapia

when it determined Olds’ sentence.                   To give the district court

an opportunity to reconsider the sentence in light of Tapia, we

conclude      that    resentencing       is       necessary.           Accordingly,         the

sentence is vacated and the case remanded for resentencing.                                 We

dispense      with    oral      argument       because      the        facts        and   legal

                                              2
contentions are adequately presented in the materials before the

court   and   argument   would   not       adequately   aid   the   decisional

process.

                                                        VACATED AND REMANDED




                                       3